Order filed December 5, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00364-CR
                                ____________

                   ANTONIO JAMAL NEGRON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 403rd District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-DC-18-301189


                                     ORDER

      Appellant is represented by appointed counsel, Michael Chandler.
Appellant’s brief was originally due August 12, 2019. On September 18, 2019, we
granted appellant’s second extension of time to file a brief until October 11, 2019.
No brief was filed. On October 14, 2019, appellant was notified the brief was past
due and unless a motion to extend time was filed, the Court would take appropriate
action. No motion was filed. As of this date, appellant has had in excess of 90 days
to file appellant’s brief.

       Accordingly, we order Michael Chandler to file a brief with the clerk of this
court on or before January 6, 2020. If counsel does not timely file appellant’s
brief as ordered, the court may issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel Consists of Justices Chief Justice Frost and Justices Christopher and
Bourliot.